Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 1 of 25 PageID 1388
               Hilda Klausina Maria Cornelia Van Hoek
                           July 12, 2019

                                                                              Page 1
                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

    HILDA VAN HOEK,

            Plaintiff,
                                                  Case No.:
    -vs-                                    8:17-cv-02447-T-36AAS

    MCKESSON CORPORATION, a
    foreign corporation, PSS
    WORLD MEDICAL, INC., a
    Florida corporation,
    MCKESSON MEDICAL-SURGICAL
    INC., a foreign corporation,
    MCKESSON MEDICAL-SURGICAL
    TOP HOLDINGS, INC., a
    Florida corporation,

           Defendants.
    ________________________/



    DEPOSITION OF:        HILDA KLAUSINA MARIA CORNELIA VAN HOEK
    DATE:                 Friday, July 12, 2019
    TIME:                 9:05 a.m. to 11:38 a.m.
    PLACE:                U.S. Legal Support
                          Suite 1775
                          201 North Franklin Street
                          Tampa, Florida 33602

    REPORTED BY:          Shelly Noriega
                          Registered Professional Reporter

                          Pages 1 - 97




                           U.S. LEGAL SUPPORT
                         www.uslegalsupport.com

                                                                 bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 2 of 25 PageID 1389
                                              Hilda Klausina Maria Cornelia Van Hoek
                                                          July 12, 2019
                                                           Page 2                                                                      Page 4
 1   APPEARANCES:                                                    1
 2   On Behalf of the Plaintiff:                                         (Exhibits continued)
 3    PETER F. HELWIG, ESQUIRE                                       2
      Harris & Helwig, P.A.                                              Exhibit 11
 4    Suite 31                                                       3     8/7/17 E-mail........................ 39
      6700 South Florida Avenue                                      4   Exhibit 12
 5    Lakeland, Florida 33813                                              8/14/17 E-mail....................... 40
      Pfhelwig@tampabay.rr.com                                       5
 6
                                                                         Exhibit 13
       KATHRYN S. PISCITELLI, ESQUIRE (By telephone)
 7     P.O. Box 691166
                                                                     6     Third Amended Complaint.............. 42
       Orlando, Florida 32869                                        7   Exhibit 14
 8     Kpiscitelli1@cfl.rr.com                                             9/9/16 Letter........................ 46
 9                                                                   8
10                                                                       Exhibit 15
     On Behalf of the Defendant:                                     9     Confidentiality agreement............ 49
11                                                                  10   Exhibit 16
       SACHA DYSON, ESQUIRE                                                12/1/12 E-mail....................... 78
12     GrayRobinson, P.A.                                           11
       Suite 2700                                                   12
13     401 East Jackson Street                                      13
       Tampa, Florida 33602                                         14
14     Sacha.dyson@gray-robinson.com                                15
15                                                                  16
16                                                                  17
17    ALSO PRESENT:                                                 18
18     Paul Jensen, McKesson Corporation                            19
19
20                                                                  20
21                                                                  21
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25

                                                           Page 3                                                                      Page 5
 1               INDEX                                               1     Deposition taken before Shelly Noriega, RPR, and
 2   TESTIMONY OF
     HILDA KLAUSINA MARIA CORNELIA VAN HOEK                          2   Notary Public, in and for the State of Florida at Large
 3                            PAGE
       Direct Examination by Ms. Dyson...... 5
                                                                     3   in the above cause.
 4                                                                   4                - - - - - - -
 5
     CERTIFICATE OF OATH...................... 96                    5            THE COURT REPORTER: Do you swear or affirm
 6   CERTIFICATE OF REPORTER.................. 97                    6       the testimony you're about to give is the truth, the
 7
 8                                                                   7       whole truth, and nothing but the truth?
                 EXHIBITS
 9
                                                                     8            THE WITNESS: I do.
     Exhibit Number                       Page                       9          HILDA KLAUSINA MARIA CORNELIA VAN HOEK,
10   Exhibit 1
       Charge of discrimination............. 20                     10   having been first duly sworn, was examined and testified
11                                                                  11   upon her oath as follows:
     Exhibit 2
12     Dismissal............................ 25                     12                DIRECT EXAMINATION
13   Exhibit 3
       Charge of discrimination............. 27
                                                                    13   BY MS. DYSON:
14                                                                  14     Q. Good morning. Can you state your name for the
     Exhibit 4
15     9/7/18 Letter........................ 29                     15   record, please.
16   Exhibit 5                                                      16     A. My whole name?
       Election of rights form.............. 31
17                                                                  17     Q. Your whole name, yeah.
     Exhibit 6
18     8/31/16 Letter....................... 32
                                                                    18     A. Hilda Klausina Maria Cornelia van Hoek.
19   Exhibit 7                                                      19     Q. Okay. You probably need to spell some of that
       Determination........................ 34
20                                                                  20   for the reporter when we're on a break.
     Exhibit 8                                                      21     A. Okay. Legally it's Hilda van Hoek.
21     Notice of determination.............. 35
22   Exhibit 9                                                      22     Q. Good morning, Ms. van Hoek. My name is Sacha
       Dismissal and notice of rights....... 37
23
                                                                    23   Dyson. I think you know me. We've been in the same
     Exhibit 10                                                     24   room together before.
24     USPS tracking form................... 39
25                                                                  25     A. We have.

                                                                                                                      2 (Pages 2 to 5)
                                                       U.S. LEGAL SUPPORT
                                                     www.uslegalsupport.com

                                                                                                                       bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 3 of 25 PageID 1390
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                    Page 6                                                          Page 8
 1     Q. I represent the defendants in this lawsuit that        1     Q. So you gave us your full name starting in this
 2   you've brought. Have you been deposed before?               2   deposition and you indicated that you are typically
 3     A. Never.                                                 3   known as Hilda van Hoek. Have you been known by any
 4     Q. So I'll go through some of the ground rules for        4   other names?
 5   the deposition. The purpose of today is to make sure        5     A. Hilly.
 6   that we can get a complete and accurate understanding of    6     Q. Any other names?
 7   your claims. Do you understand that?                        7     A. No.
 8     A. Yes.                                                   8     Q. What's your current address?
 9     Q. Okay. So in order to do that we need to try to         9     A. 1934 Heartland, H-E-A-R-T-L-A-N-D, Circle,
10   make as clear a record as possible for the court           10   Valrico, Florida.
11   reporter. So we need to use first and last names to the    11     Q. And how long have you resided there?
12   extent that you know last names.                           12     A. Since 2005.
13     A. Okay.                                                 13     Q. And who do you reside with?
14     Q. If you don't know them, then you can just let us      14     A. My husband, Michael Kogdill.
15   know that you don't know them. Try to speak one at a       15     Q. And what does your husband do?
16   time. I know it's very difficult especially in this        16     A. He is retired.
17   conversational context, but that will be best for being    17     Q. What did he do before he was retired?
18   able to create a record for the court reporter. You        18     A. Nurse practitioner.
19   need to try to verbalize answers. So mmm-hmm and head      19     Q. Did he work in the area?
20   shakes and --                                              20     A. Yes.
21     A. Yes.                                                  21     Q. And where did he work?
22     Q. -- they don't get taken down by the court             22     A. Lakeland Regional in the Fast Track for, I think,
23   reporter. So we'll try to do our best on that one. If      23   30, 35 years, and he worked for Dr. Johnson, I think was
24   you don't understand a question that I ask, then I'd ask   24   the last employer he had. I believe the address is 1715
25   you to tell me that, and then I'll rephrase the            25   East Broadway Street in Bartow.
                                                    Page 7                                                          Page 9
 1    question.                                                  1    Q. And how long has he been retired?
 2         We can take a break at any time that you want to      2    A. Four years.
 3    take a break. Just let me know. And your attorney,         3    Q. Do you live with anyone else?
 4    Mr. Helwig, is welcome to object to any question that I    4    A. No.
 5    ask. Unless he instructs you not to answer the             5    Q. Do you have any children?
 6    question, you can go ahead and answer the question.        6    A. I do.
 7      A. Okay.                                                 7    Q. Adult children?
 8      Q. Okay. If you do answer the question, I'm going        8    A. Yes.
 9    to assume you have heard it, understood it, and are        9    Q. And how old are your children?
10    providing your best recollection.                         10    A. He was born in '72 so -- April -- I'm thinking
11      A. Yes.                                                 11   47. Yeah.
12      Q. Okay. We agree on those ground rules?                12    Q. Just one son?
13      A. Yes.                                                 13    A. One son.
14      Q. Perfect. Are you currently under a doctor's          14    Q. And what does he do?
15    care?                                                     15    A. He deals in real estate and investments.
16      A. I -- just a yearly checkup. That's it.               16    Q. Does he work locally?
17      Q. Do you take any medications?                         17    A. No.
18      A. Blood pressure.                                      18    Q. Where does he live?
19      Q. Okay. And did you take every medication that you     19    A. Asheville, North Carolina.
20    are supposed to take this morning?                        20    Q. And is your son married?
21      A. Yes.                                                 21    A. Yes.
22      Q. Is there anything about your physical or mental      22    Q. Is his spouse employed?
23    condition that prevents you from providing accurate and   23    A. They do the same thing together.
24    reliable testimony?                                       24    Q. Okay.
25      A. No.                                                  25    A. Yeah. Angelika, with a K.

                                                                                                 3 (Pages 6 to 9)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                   bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 4 of 25 PageID 1391
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 10                                                        Page 12
 1      Q. And do they have any adult children?                 1     A. Everyone has my cell phone number work-related,
 2      A. Not adult.                                           2   yeah. And Bay Area Cardiology, Damarie, D-A-M-A-R-I-E.
 3      Q. Okay. So none of them are employed, correct?         3   She takes pictures of her orders and texts them to me.
 4      A. No, no, not yet.                                     4     Q. Mmm-hmm. Do you have any social media accounts?
 5      Q. In performing your job duties or in communicating    5     A. I just -- Twitter. I have Twitter but I don't
 6    about your employment, do you use any e-mail address      6   have Facebook.
 7    other than the McKesson e-mail address that's been        7     Q. Do you have LinkedIn?
 8    provided to you?                                          8     A. Yeah, but I don't -- I don't even know how to get
 9      A. For work purposes?                                   9   on there. I mean, I very seldom get on there, let's
10      Q. For work purposes or related to work, discussing    10   say.
11    things about work.                                       11     Q. Do you have -- your Twitter account, what's your
12      A. Well, yeah. With the lawsuit I assume so, yeah.     12   handle?
13    There are two e-mail addresses.                          13     A. I would have to look it up.
14      Q. What are those e-mail addresses?                    14     Q. Okay. How often do you use Twitter?
15      A. H-I-L-L-Y, my last name, van Hoek, @gmail.com.      15     A. I just look for news reports. I don't really
16    And Hvanhoek@icloud.com.                                 16   tweet.
17      Q. And have you used any of those e-mail addresses     17     Q. Okay. Do you -- so you don't tweet with the
18    to conduct business?                                     18   customers or anything along those lines?
19      A. Well, my Effects goes to my personal e-mail         19     A. No, no.
20    address. So, yeah, I can read it off of one computer     20     Q. How about any employees of McKesson or PSS, do
21    and actually key it into my work computer.               21   you --
22      Q. Okay. And which e-mail does that go to? Is it       22     A. Tweet, no.
23    Gmail or iCloud?                                         23     Q. -- tweet with them?
24      A. I'm pretty sure it's the Gmail.                     24     A. And there's Instagram where I look at pictures,
25      Q. Do you ever send text messages related to your      25   but I have never posted a picture.

           CONFIDENTIAL                           Page 11                   CONFIDENTIAL                         Page 13
 1   job duties?                                                1     Q. Okay. Are you connected with any of your
 2     A. Yes.                                                  2   customers via Instagram or Twitter?
 3     Q. And is that a cell phone provided by the company?     3     A. No, not to my knowledge.
 4     A. No.                                                   4     Q. Are you connected to any former or current
 5     Q. What cell phone number is that?                       5   employees of McKesson or PSS?
 6     A. 813-494-0882.                                         6     A. On Twitter? I don't think so.
 7     Q. And who is the provider for that cell phone?          7     Q. Okay.
 8     A. AT&T.                                                 8     A. Not on Twitter.
 9     Q. And have you had the same provider in the last        9     Q. How about Instagram?
10   five to seven years or so?                                10     A. Instagram, yeah. Natalie Norris --
11     A. Yes, yes.                                            11            MS. DYSON: Excuse me. We have to take a
12     Q. And same phone number?                               12      call from the judge. Let's break.
13     A. Yes.                                                 13          (Break from 9:15 a.m. to 9:28 a.m.)
14     Q. And who do you communicate with by text message      14   BY MS. DYSON:
15   as it relates to your job duties?                         15     Q. Is Natalie Norris a customer?
16     A. Well, I have some accounts that text me. For         16     A. No. She was an employee of PSS. I don't know if
17   instance, Holly, last name M-I-K-L-A-S.                   17   she -- I think it was right at the -- she might have
18     Q. Is there anyone else that you communicate with?      18   been for a little bit an employee of McKesson. I'm not
19     A. There's a Dr. N and it's -- I'm trying to think      19   sure.
20   of how -- I can't pronounce it. I'd probably be able to   20     Q. Okay. Okay. And I think that you started to
21   spell it better than I can pronounce it.                  21   answer Brooks when we got cut off. So is there any
22   N-A-R-A-D-A-R-Y-E. Something like that. He just           22   other employees that you're connected with on Instagram?
23   recently started texting me.                              23     A. I don't think so. Relatives in Holland.
24     Q. Do you give out your cell phone number as a way      24     Q. Sure.
25   of communicating with your customers?                     25     A. Yeah.

                                                                                            4 (Pages 10 to 13)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                  bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 5 of 25 PageID 1392
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                 Page 14                                                          Page 16
 1     Q. I'm talking about employees of either PSS or          1   that you told me about, the 813 number, how long have
 2   McKesson.                                                  2   you had that number?
 3     A. No, I don't think so.                                 3     A. I can't remember not having it.
 4     Q. How about Leisa Meredith?                             4     Q. Okay.
 5     A. Well, actually there is -- oh, what's her name?       5     A. I just -- a long time.
 6   Shannon from Abbott. Shannon. Young was her name. I        6     Q. And did McKesson or PSS provide you with a cell
 7   don't know what her new name is, and I just see            7   phone?
 8   pictures.                                                  8     A. No.
 9     Q. Does she work at Abbott?                              9     Q. Did they provide with you some sort of stipend?
10     A. Yes.                                                 10     A. They just -- PSS never did. McKesson didn't in
11     Q. Okay.                                                11   the beginning, but now they give us an allowance for gas
12     A. She's one of our manufacturers.                      12   and for cell phone and for that type of thing.
13     Q. How about Leisa Meredith, are you connected to       13     Q. And what's your date of birth?
14   her by Instagram?                                         14     A. March 30, 1954.
15     A. Not that I know of, no.                              15     Q. And your social security number?
16     Q. And you said that you don't have a Facebook          16     A. XXX-XX-XXXX.
17   account?                                                  17     Q. And have you ever been arrested?
18     A. (Shakes head.)                                       18     A. Never.
19     Q. Is that currently?                                   19     Q. Or threatened with arrest?
20     A. I haven't had it for quite a while. Couple           20     A. No.
21   years.                                                    21     Q. Have you ever been a party in any prior lawsuit?
22     Q. Okay. When was the last time you had a Facebook      22     A. Not that -- I mean, not -- other than getting
23   account?                                                  23   divorced, but no.
24     A. I really don't know. I'll say one, two years         24     Q. Okay. And have you ever been a witness in any
25   ago, but even then I didn't do much on it.                25   other lawsuit? I'm not talking about your divorce.
                                                 Page 15                                                          Page 17
 1       Q. Do you still have access to that account?           1     A. No, no.
 2       A. No.                                                 2     Q. Have you ever filed for bankruptcy?
 3       Q. Were you connected with any current or former       3     A. No.
 4    employees of McKesson or PSS?                             4     Q. In preparing for your deposition today, other
 5       A. Leisa might have been on that.                      5   than conversations with your counsel which I'm not
 6       Q. And that's Leisa Meredith?                          6   interested in, who did you discuss the deposition with?
 7       A. Meredith. She was Lewis. That's why I'm kind        7     A. Well, my husband knows I'm having a deposition,
 8    of --                                                     8   but we really didn't go into detail of what I would be
 9       Q. That's fine. I want to make sure we use first       9   saying.
10    and last names.                                          10     Q. Sure. Anyone else?
11       A. Yeah, yeah. So Leisa Meredith Lewis. I think       11     A. No.
12    it's Meredith now.                                       12     Q. And other than documents that might have been
13       Q. And Leisa is spelled L-E-I-S-A?                    13   provided to you by counsel, have you reviewed any other
14       A. Mmm-hmm.                                           14   documents on your own in anticipation of today?
15       Q. Anyone else that you were connected with on        15     A. Other than what I already had? I mean, I looked
16    Facebook?                                                16   at the Fourth Amended Complaint; I looked at your
17       A. Relatives in Holland.                              17   responses; I looked at my interrogatory questions and
18       Q. I'm sorry. Any employees -- current or former      18   answers.
19    employees of McKesson or PSS that you were connected     19     Q. Anything else that you reviewed on your own?
20    with?                                                    20     A. A letter from Peter to the EEOC and the EEOC
21       A. I might have seen some of Jan's postings. Stach,   21   reports.
22    S-T-A-C-H. But nothing was work-related.                 22     Q. Okay. Anything else?
23       Q. Okay.                                              23     A. I don't think so.
24       A. It was birthdays and things like that.             24     Q. You mentioned that you were divorced. When were
25       Q. Okay. The cell phone that you use, the number      25   you divorced?

                                                                                            5 (Pages 14 to 17)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                   bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 6 of 25 PageID 1393
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 18                                                        Page 20
 1      A. Oh, my goodness. I've been divorced twice.           1     Q. Okay. So PSS was not your first employment in
 2      Q. Okay.                                                2   the medical field?
 3      A. I got married when I was 16 and I -- I think I       3     A. No.
 4    was married seven years.                                  4     Q. Where were you first employed?
 5      Q. Okay.                                                5     A. Durr-Fillauer.
 6      A. But I don't know the exact date. And then the        6     Q. And how long were you employed there?
 7    second time it was in the eighties.                       7     A. Approximately ten years. They were bought out.
 8      Q. And either of your ex-husbands, do you know what     8   So they were Bergen when I left. They are now referred
 9    they do?                                                  9   to as Cardinal.
10      A. The father of my son, he does watch and jewelry     10     Q. And did you go from there to Physician Sales &
11    repair.                                                  11   Service?
12      Q. Does he live locally?                               12     A. Yes.
13      A. Orlando, Kissimmee.                                 13     Q. Since December of 2012, have you applied for
14      Q. And what's his name?                                14   employment anyplace else?
15      A. Victor E. Drew. And the second husband died.        15     A. No.
16      Q. Have you ever served in the military?               16     Q. Do you recall filing a charge of discrimination
17      A. No.                                                 17   against Physician Sales & Service?
18      Q. And where did you go to high school?                18     A. Yes.
19      A. Leto in Tampa.                                      19     Q. Let me show you what's marked as Exhibit 1 to
20      Q. Did you graduate?                                   20   your deposition.
21      A. Yes. Well, I took a GED.                            21          (Exhibit 1 marked for identification.)
22      Q. And did you go to college?                          22   BY MS. DYSON:
23      A. Yes.                                                23     Q. Do you recognize this document?
24      Q. And where did you go to college?                    24     A. I do.
25      A. Tampa College.                                      25     Q. What is it?
                                                  Page 19                                                        Page 21
 1      Q. Tampa College?                                       1     A. I filed with the EEOC. Peter actually filed for
 2      A. Tampa College. It was a private college. It          2   me.
 3    wasn't University of Tampa.                               3     Q. Is it a true and correct copy of the charge of
 4      Q. Okay. Okay.                                          4   discrimination that you signed on December --
 5      A. Yeah.                                                5     A. Looks like the 18th.
 6      Q. Did you graduate?                                    6     Q. -- 18?
 7      A. Yes.                                                 7     A. It looks like it.
 8      Q. With a four-year degree?                             8     Q. Let me state my question again since we
 9      A. Two. Well, three, you know.                          9   interrupted each other a little bit there.
10      Q. Associate's degree or bachelor's degree?            10     A. Okay.
11      A. Associate's in marketing and sales.                 11     Q. Is this a true and correct copy of the charge of
12      Q. Is that the only college education that you have?   12   discrimination that you signed on December 18, 2012?
13      A. Yes.                                                13     A. Yes.
14      Q. Do you have any degrees or certificates?            14     Q. And is this signed under the penalty of perjury?
15      A. We had a course called HIDA that was pretty         15     A. Yes.
16    intense, and I think it stands for Health Industry       16     Q. Is it a true and accurate and complete copy of
17    Distribution Association. H-I-D-A.                       17   that charge of discrimination?
18      Q. And when you say "we," who are you referring to?    18     A. Yes.
19      A. Coworkers in the field.                             19     Q. Is this the first time you filed a charge of
20      Q. And how long ago was this?                          20   discrimination?
21      A. That was over 20 years ago.                         21     A. Yes.
22      Q. So while you were working at PSS?                   22     Q. So is it the first time you threatened to file a
23      A. Before PSS.                                         23   charge of discrimination?
24      Q. Okay.                                               24     A. It's the first time I ever filed or threatened or
25      A. It was when I was with Bergen.                      25   anything.

                                                                                            6 (Pages 18 to 21)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                  bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 7 of 25 PageID 1394
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                    Page 22                                                        Page 24
 1       Q. Okay. And in this charge of discrimination, do        1     Q. Okay. Does it guarantee you that they're going
 2    you -- sorry --                                             2   to purchase those supplies?
 3       A. I was just -- I was just -- I've always looked at     3     A. No. It's a bid list.
 4    that. The address is incorrect on there.                    4     Q. Okay. I -- just for those that are not familiar
 5       Q. The address for what?                                 5   with what that means --
 6       A. My address.                                           6     A. Okay.
 7       Q. Oh, okay. Okay. The street number --                  7     Q. -- that's why I'm asking.
 8       A. Yeah.                                                 8     A. I'm sorry. Yeah.
 9       Q. -- is incorrect?                                      9     Q. That's fine. So it's just -- it's essentially a
10       A. Yes.                                                 10   list where you get -- you get to know what supplies they
11       Q. Okay. Okay. Other than the street number, is         11   need for their business, and you have an opportunity to
12    there anything else in this charge of discrimination       12   try to win that business?
13    that you believe is inaccurate or needs to be corrected?   13     A. Correct.
14       A. No, no.                                              14     Q. But it's not a guarantee that you will win that
15       Q. Okay. In this charge of discrimination, do you       15   business?
16    identify any account specifically that you're              16     A. No.
17    complaining about?                                         17     Q. And you say in Section 2 that the reason for the
18       A. Florida Medical Clinic was the reason for me         18   adverse action is that "The respondent states that the
19    filing the EEOC.                                           19   male sales representative had made inroads with the
20       Q. And so that's the only account that's referenced     20   customer." Do you see that?
21    here, correct?                                             21     A. Where are you reading that?
22       A. Let me make sure. Yes.                               22     Q. Sure. Under Section 2.
23       Q. In this charge of discrimination, in the middle      23     A. Okay. Right. Well, they said he made inroads
24    of the first paragraph, about the third sentence, you      24   with the customer according to management.
25    say that "During 2012, I spent many months cultivating     25     Q. And who is management?
                                                    Page 23                                                        Page 25
 1    an important potential client." Do you see that?            1     A. At that time that would be Carlos Xiques.
 2      A. Yes.                                                   2     Q. Is that who told you that information?
 3      Q. And that's a reference to Florida Medical Clinic?      3     A. Yes.
 4      A. Yes.                                                   4     Q. Okay. And do you have any reason to dispute that
 5      Q. So at that time they were a potential client?          5   Mr. Xiques didn't believe that the male sales
 6      A. Potential -- they were a client but they -- I was      6   representative had, in fact, made inroads with the
 7    looking to get more business. They just bought a little     7   customer?
 8    bit from us.                                                8     A. I wouldn't know that for sure.
 9      Q. And you say that -- you go on saying, "And             9     Q. Okay. Let me show you what is marked Exhibit 2
10    secured a commitment to be placed in the client's bid      10   to your deposition.
11    list effective January 2013." Do you see that?             11         (Exhibit 2 marked for identification.)
12      A. I do.                                                 12   BY MS. DYSON:
13      Q. Was that commitment provided to you in writing?       13     Q. Do you recognize this document?
14      A. No, verbal.                                           14     A. Yes.
15      Q. And who provided you that commitment?                 15     Q. And what is it?
16      A. Gary Steele.                                          16     A. A dismissal, notice of rights.
17      Q. And what did he tell you?                             17     Q. This is a document that you received?
18      A. I asked him if we would have the opportunity to       18     A. Yes.
19    be on the bid list and he said yes. He said it just        19     Q. And did you receive it on or about July 25, 2013?
20    happens that we're going to be doing that come January     20     A. I would not know exactly when. I just remember
21    2013 after the holidays.                                   21   seeing this.
22      Q. Okay. And what does it mean to be placed on a         22     Q. Did you read the document?
23    bid list?                                                  23     A. This document?
24      A. Well, that you would get their list of supplies       24     Q. Yes. When you received it.
25    and that you would price it out.                           25     A. When I received it, I'm sure I did, yes.

                                                                                              7 (Pages 22 to 25)
                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 8 of 25 PageID 1395
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 26                                                         Page 28
 1       Q. Okay. And in this document in the paragraph           1     A. You mean the difference between?
 2    that's entitled "Notice of Suit Rights," do you see         2     Q. Mmm-hmm.
 3    that --                                                     3     A. Vaguely. We -- I didn't sign it. I needed to
 4       A. Mmm-hmm.                                              4   sign it. I think Rosemary Richards said she needed that
 5       Q. -- towards the middle of the page?                    5   signed, so --
 6       A. Yes.                                                  6     Q. Rosemary Richards is who?
 7       Q. It states, "Your lawsuit must be filed within 90      7     A. She was the representative of the EEOC.
 8    days of your receipt of this notice or your right to sue    8     Q. Okay.
 9    based on this charge will be lost," end quote. Do you       9     A. I think that's when that happened.
10    see that?                                                  10     Q. Other than Exhibit 3 to your deposition and
11       A. Yes.                                                 11   Exhibit 1 to your deposition, have you filed any other
12       Q. And so did you understand when you received this     12   charges of discrimination?
13    document that you had to file a lawsuit within 90 days     13     A. No.
14    or you would not be able to sue based on this charge?      14     Q. Have you threatened to file any other charges of
15       A. Personally, no. I don't know legal. I just left      15   discrimination?
16    it up to my attorneys.                                     16     A. No.
17       Q. Okay. And your attorney is listed there as Peter     17     Q. In Exhibit 3 to your deposition, you identify in
18    Helwig, correct?                                           18   this charge of discrimination the Florida Medical
19       A. That's correct.                                      19   Clinic. Do you see that?
20       Q. And did you file a lawsuit within 90 days of         20     A. Give me a minute to read it.
21    Exhibit 2?                                                 21     Q. Of course.
22       A. I'm not sure.                                        22     A. Okay.
23       Q. You would rely on the court records that show the    23     Q. So in this charge of discrimination, do you
24    date in which you filed that lawsuit?                      24   identify the Florida Medical Clinic --
25       A. Yes.                                                 25     A. Yes.
                                                   Page 27                                                         Page 29
 1      Q. I'll show you what's marked as Exhibit 3 to your       1     Q. Let me start over again. We interrupted each
 2    deposition.                                                 2   other. In this charge of discrimination, do you
 3           (Exhibit 3 marked for identification.)               3   identify the Florida Medical Clinic as one of the
 4    BY MS. DYSON:                                               4   accounts that you're complaining about?
 5      Q. Do you recognize this document?                        5     A. I do.
 6      A. Yes, I do.                                             6     Q. Do you identify any other account in that charge
 7      Q. And what is it?                                        7   of discrimination?
 8      A. That's the second EEOC charge.                         8     A. I don't know if there was anything -- I mean, it
 9      Q. And it has -- these are double-sided copies. It        9   happened all the time, so Florida Medical Clinic, I
10    has a front and back page, correct?                        10   think, is what this one particular instance is
11      A. Yes.                                                  11   addressing, yes. It states Florida Medical Clinic.
12      Q. And that's your signature on the second page?         12     Q. And there is no other account identified in this
13      A. It is.                                                13   charge of discrimination, correct?
14      Q. And you also signed this charge of discrimination     14     A. Not that I see.
15    under the penalty of perjury?                              15     Q. Let me show you what's marked as Exhibit 4 to
16      A. Yes.                                                  16   your deposition.
17      Q. And is this a true, accurate, and complete copy       17          (Exhibit 4 marked for identification.)
18    of the charge of discrimination that you signed on July    18   BY MS. DYSON:
19    22, 2015?                                                  19     Q. Do you recognize this document?
20      A. Yes.                                                  20     A. I do.
21      Q. Then there's another date on the back of the          21     Q. What is it?
22    document that -- next to your signature that is August     22     A. This is from Rosemary Richards.
23    18, 2015. Do you see that?                                 23     Q. She's identified on the second page of the
24      A. Yes.                                                  24   document, correct?
25      Q. Do you know why that is?                              25     A. Yes, she is.

                                                                                              8 (Pages 26 to 29)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 9 of 25 PageID 1396
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 30                                                          Page 32
 1     Q. As an investigator specialist?                         1     Q. -- that was submitted on your behalf, correct?
 2     A. Yes, she is.                                           2     A. Correct.
 3     Q. This is a document from the Florida Commission on      3     Q. And it --
 4   Human Relations, correct?                                   4     A. So it was -- yeah. Okay.
 5     A. Correct.                                               5     Q. And it was signed by Mr. Helwig?
 6     Q. And in this document is Ms. Richards informing         6     A. Not me.
 7   you that you have to make an election?                      7     Q. Do you recognize that as Mr. Helwig's signature?
 8     A. Well, they're asking whether or not I want to          8     A. I think so.
 9   continue the investigation.                                 9     Q. And it says "attorney for the complainant." Did
10     Q. Ms. Richards informs you that it has been 180         10   you understand that was you?
11   days since you filed your complaint of discrimination      11     A. Yes, that's Peter.
12   with the Florida Commission on Human Relations; is that    12     Q. And this was signed on February 19, 2016. Do you
13   correct?                                                   13   see that?
14     A. That's correct.                                       14     A. I do.
15     Q. And she's telling you that you have several           15     Q. And you understood in making this election you
16   options?                                                   16   were asking the Commission to continue processing and
17     A. Yes.                                                  17   investigating the complaint and issuing a determination,
18     Q. And one of those options is to file a civil           18   correct?
19   action in federal or state court, correct?                 19     A. I do.
20     A. Correct.                                              20     Q. I'll show you what's marked as Exhibit 6 to your
21     Q. Another option is to allow the Commission to          21   deposition.
22   continue its investigation and issue a determination in    22         (Exhibit 6 marked for identification.)
23   this matter, correct?                                      23   BY MS. DYSON:
24     A. Correct.                                              24     Q. Do you recognize this document?
25     Q. Or you could file a petition for relief or            25     A. I do.
                                                  Page 31                                                          Page 33
 1   withdraw the case?                                          1     Q. And what is it?
 2     A. Correct.                                               2     A. It's a letter to Rosemary Richards explaining the
 3     Q. Those were the four options presented to you?          3   events of discrimination.
 4     A. Yes.                                                   4     Q. This is dated August 31, 2016, correct?
 5     Q. And she also said that if you elect to have the        5     A. Correct.
 6   Commission continue its investigation and then later        6     Q. So this is after the election form that you filed
 7   decide to change your election, to notify the Commission    7   on --
 8   investigator at your earliest convenience. Do you see       8     A. 2019 (sic).
 9   that?                                                       9     Q. -- on February 19, 2016, correct?
10     A. Yes.                                                  10     A. Correct.
11     Q. And do you recall making an election?                 11     Q. This was part of the Florida Commission on Human
12     A. Well, we had a long report that we did with           12   Relations investigation that you were requesting that
13   Rosemary Richards, so I would assume that that's what      13   they conduct, correct?
14   you're referring to.                                       14     A. That's right.
15     Q. Okay. Let me show you what's marked as Exhibit 5      15     Q. Did you understand that they were asking for you
16   to your deposition.                                        16   to identify the adverse actions that met certain
17         (Exhibit 5 marked for identification.)               17   criteria?
18   BY MS. DYSON:                                              18     A. Yes.
19     Q. Do you recognize this document?                       19     Q. And you identified in here the Access Healthcare
20     A. Yes.                                                  20   account, Florida Medical Clinic account, events that
21     Q. And what is it?                                       21   happened in December of 2015, the PrimeCare account, and
22     A. That we're electing to continue processing and        22   Dr. Randolph Knight, correct?
23   investigating the complaint.                               23     A. Correct.
24     Q. So this is the election of rights form --             24     Q. You don't identify the Florida Hospital Physician
25     A. Mmm-hmm.                                              25   Group account, correct?

                                                                                             9 (Pages 30 to 33)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 10 of 25 PageID 1397
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                   Page 34                                                         Page 36
 1      A. That's in Number 3, isn't it? Maybe that's --         1      A. Yes.
 2    no. Sorry.                                                 2      Q. And in the notice of determination, which is
 3      Q. Sure. Take your time.                                 3   Exhibit 8 to your deposition, it provides you notice
 4      A. I don't know if this document had Florida             4   that you may request an administrative hearing with the
 5    Hospital. The abbreviation would be FHPG. I wouldn't       5   Division of Administrative Hearings by filing a petition
 6    know what these exhibits are referring to here.            6   for relief within 35 days of the date of the
 7      Q. Okay.                                                 7   determination that was signed by the executive director,
 8      A. It's talking about Gary Steele, so it still would     8   correct?
 9    be Florida Medical Clinic. I don't believe it mentions     9      A. Correct.
10    Florida Hospital Physician Group in this.                 10      Q. So you understood that you had the ability to
11      Q. Okay. Let me show you what's marked as Exhibit 7     11   request an administrative hearing on the no-cause
12    to your deposition.                                       12   determination, correct?
13           (Exhibit 7 marked for identification.)             13      A. That's what it says.
14    BY MS. DYSON:                                             14      Q. Okay. And it also provides you notice that this
15      Q. Do you recognize this document?                      15   determination of no reasonable cause will become final
16      A. I do.                                                16   if the complainant does not file a petition for relief
17      Q. And what is it?                                      17   within 35 days and the Commission will dismiss the
18      A. From the Florida Commission of Human Relations       18   complaint. Do you see that?
19    determination.                                            19      A. I do.
20      Q. Okay. And this is a determination that was made      20      Q. Did you file a petition for relief with the
21    on December 9, 2016?                                      21   Florida Commission of Human Relations?
22      A. Correct.                                             22      A. I left it up to Peter, so --
23      Q. So this is a determination that was made as a        23      Q. So then you would rely on whatever public records
24    result of your election in Exhibit 5, correct, for        24   exist within the Florida Commission of Human Relations
25    the -- for the Florida Commission on Human Relations to   25   or the Division of Administrative Hearings as to whether
                                                   Page 35                                                         Page 37
 1    continue its investigation and issue a determination?      1   you filed the petition for relief?
 2       A. Yes.                                                 2     A. Correct.
 3       Q. And the determination they found was that there      3     Q. I'll show you what's been marked as Exhibit 9 to
 4    was no reasonable cause to support the complaint of        4   your deposition.
 5    discrimination, correct?                                   5          (Exhibit 9 marked for identification.)
 6       A. Correct.                                             6   BY MS. DYSON:
 7       Q. Let me show you what's marked as Exhibit 8 to        7     Q. Do you recognize this document?
 8    your deposition.                                           8     A. I think so.
 9           (Exhibit 8 marked for identification.)              9     Q. Okay. And what is it?
10    BY MS. DYSON:                                             10     A. Dismissal and notice of rights.
11       Q. Do you recognize this document?                     11     Q. This one is -- the top of it says it's from the
12       A. Okay. This is on the same day, right?               12   Equal Employment Opportunity Commission?
13       Q. Appears to be dated the same date. I'm not sure     13     A. Correct.
14    if you're asking me, but I'll answer it.                  14     Q. The previous determinations that we were talking
15       A. Yes.                                                15   about, which are Exhibits 7 and 8 to your deposition,
16       Q. Do you recall receiving both these documents,       16   are from the Florida Commission on Human Relations. Do
17    Exhibit 7 and Exhibit 8 to your deposition?               17   you see that?
18       A. Yes.                                                18     A. On this?
19       Q. And Exhibit 8 is the notice of determination and    19     Q. No. If you look at Exhibits 7 and 8.
20    Exhibit 7 is the determination?                           20     A. Seven and eight.
21       A. Mmm-hmm.                                            21     Q. So we're talking about different agencies?
22       Q. Correct?                                            22     A. Yes.
23       A. Right.                                              23     Q. This dismissal and notice of rights, did you
24       Q. When you received these documents, did you review   24   receive a copy of it?
25    them?                                                     25     A. Probably.

                                                                                           10 (Pages 34 to 37)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 11 of 25 PageID 1398
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 38                                                         Page 40
 1      Q. Did you read it?                                       1           (Exhibit 11 marked for identification.)
 2      A. Probably.                                              2   BY MS. DYSON:
 3      Q. And it says in the first paragraph next to the         3     Q. Do you recognize this document?
 4    check marks, the boxes, that "The EEOC has adopted the      4     A. Yes.
 5    findings of the state or local fair employment practices    5     Q. And this is another document you produced to us
 6    agency that investigated the charge." Do you see that?      6   in this case, correct?
 7      A. Yes.                                                   7     A. Yes.
 8      Q. Did you understand that the EEOC was adopting the      8     Q. And this is an e-mail from Ms. Piscitelli on
 9    finding of the Florida Commission on Human Relations,       9   August 7, 2017?
10    which is Exhibit 7 to your deposition?                     10     A. Yes.
11      A. Yes. We weren't happy with that. Yes.                 11     Q. And she's requesting written consent to file a
12      Q. Okay. And under the notice of rights, this is         12   third amended complaint?
13    like the other notice of rights that you received that's   13     A. Yes.
14    Exhibit 2 to your deposition, correct? The same form       14     Q. And do you know what was contained within the
15    essentially?                                               15   third amended complaint?
16      A. Yes.                                                  16     A. No. I can -- no.
17      Q. And in this notice of rights, it provides that        17     Q. Do you know if the third amended complaint had
18    your lawsuit must be filed within 90 days of your          18   the claims that were based on Exhibit 9, the charge
19    receipt of the notice or your right to sue based on this   19   of -- it's dismissal and --
20    charge will be lost. Do you see that?                      20     A. I'm sure it did. It had to do with all of my
21      A. I do.                                                 21   claims.
22      Q. And did you understand that you needed to file a      22     Q. Okay. Let me show you what's marked as
23    lawsuit based on the charge within 90 days?                23   Exhibit 12 to your deposition.
24      A. I'm not an attorney. No. That's why I hired an        24           (Exhibit 12 marked for identification.)
25    attorney.                                                  25   BY MS. DYSON:
                                                   Page 39                                                         Page 41
 1      Q. And so did Mr. Helwig receive a copy of this           1      Q. Do you recognize this document?
 2    Exhibit 9 to your deposition?                               2      A. Give me a minute.
 3      A. I'm sure he did.                                       3      Q. Of course. Please take your time.
 4      Q. Let me show you what's marked as Exhibit 10 to         4      A. Yes.
 5    your deposition.                                            5      Q. What is it?
 6          (Exhibit 10 marked for identification.)               6      A. It's correspondence between you and my attorneys.
 7    BY MS. DYSON:                                               7      Q. And this is a document you produced in this case?
 8      Q. Do you recognize this document?                        8      A. It was produced in this case, yes.
 9      A. No.                                                    9      Q. And by you -- you see at the bottom where it says
10      Q. It's a document that you produced to us in this       10   "van Hoek" and then the numbers?
11    case.                                                      11      A. It's presented through my attorneys.
12      A. Okay.                                                 12      Q. Okay. It's not a document that we produced to
13      Q. So I was trying to understand what it represents.     13   you; it's a document that you produced to us?
14            MR. HELWIG: If you don't know, don't guess.        14      A. Correct.
15      A. I don't know. I do not know.                          15      Q. That's all I want to make clear. In the top
16    BY MS. DYSON:                                              16   e-mail that's from me on August 14, 2017, it states that
17      Q. Okay.                                                 17   pursuant to Rule 1.190A, the Florida Rules of Civil
18      A. I can assume but I don't know.                        18   Procedure, we consent to the filing of the amended
19      Q. And what do you assume?                               19   complaint, and we intend to challenge lack of merit in
20      A. I assume it's delivery of some documents, but it      20   this amended complaint through appropriate motion
21    doesn't say from whom. I don't know.                       21   practice. Do you see that?
22      Q. Do you know why you produced it in this case?         22      A. I do.
23      A. No.                                                   23      Q. Do you also see -- go back to Exhibit 12 -- that
24      Q. Let me show you what's marked as Exhibit 11 to        24   I provided in this e-mail that "We do not believe that
25    your deposition.                                           25   it's prudent to waste the Court's time and resources on

                                                                                            11 (Pages 38 to 41)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 12 of 25 PageID 1399
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 42                                                         Page 44
 1    the motion to amend"?                                       1   other than these two charges of discrimination?
 2       A. Yes.                                                  2     A. What do you mean? A lawsuit?
 3       Q. Let me go back to Exhibit 12 one more time.           3     Q. Well, we talked about lawsuits. You told me you
 4    Sorry about that. The date of this e-mail was August        4   haven't filed any other lawsuits. I'm talking about
 5    14, 2017?                                                   5   administrative claims. So have you filed for workers'
 6       A. Yes.                                                  6   compensation?
 7       Q. Is that correct?                                      7     A. No.
 8       A. Yes.                                                  8     Q. Have you ever filed for social security benefits?
 9       Q. I'll show you what's marked as Exhibit 13 to your     9     A. There was, like, one month in Maine where I did
10    deposition.                                                10   get, I think, benefits.
11           (Exhibit 13 marked for identification.)             11     Q. Okay. How long ago was that?
12    BY MS. DYSON:                                              12     A. My son was about -- about 40 years ago.
13       Q. Do you recognize this document?                      13     Q. Okay.
14       A. I do.                                                14     A. And it was just for one month.
15       Q. And what is it?                                      15     Q. Okay.
16       A. Third amended complaint and demand for jury          16     A. One or two months. I just wanted to get out of
17    trial.                                                     17   there.
18       Q. So the e-mail consenting to the amendment was on     18     Q. Okay. Have you ever filed for social security
19    August 14, 2017, in Exhibit 12. The third amended          19   disability benefits?
20    complaint wasn't filed until September 20, 2017; is that   20     A. No.
21    correct?                                                   21     Q. Have you -- any -- filed any claim for long-term
22             MR. HELWIG: I'm not sure if I heard the           22   or short-term disability benefits?
23        question right. Did you say the e-mail was dated       23     A. No.
24        2012 or '17?                                           24     Q. Now, you were hired at Physician Sale & Services
25             MS. DYSON: '17. Yes. I can restate the            25   in 1994, correct?
                                                   Page 43                                                         Page 45
 1        question.                                               1     A. Correct.
 2            MR. HELWIG: Just to clarify.                        2     Q. And you have continuously been employed since
 3            MS. DYSON: Sure.                                    3   that date?
 4    BY MS. DYSON:                                               4     A. I have.
 5      Q. So the e-mail that's exhibit -- Exhibit 12 to          5     Q. And you are still currently employed?
 6    your deposition is dated August 14, 2017, correct?          6     A. I am.
 7      A. Correct.                                               7     Q. And either at PSS or McKesson you have not been
 8      Q. And the third amended complaint was filed on           8   suspended, correct?
 9    September 20, 2017; do you see that?                        9     A. No.
10      A. I do.                                                 10     Q. Not been demoted, correct?
11      Q. And to your knowledge, is this the first              11     A. No.
12    complaint that you filed that contains your complaints     12     Q. You have not been terminated, correct?
13    under Title 7?                                             13     A. No.
14      A. I have no idea what you're talking about.             14     Q. It's correct?
15      Q. Okay. You would rely on the public court filings      15     A. That's correct.
16    to reflect as to when you first raised the Title 7         16     Q. Have you been issued any corrective disciplinary
17    claims in the complaint, correct?                          17   action at either PSS or McKesson?
18      A. Title 7? I don't -- I guess.                          18     A. Have I filed anything?
19      Q. You don't have any other information?                 19     Q. No. Have you ever received any corrective
20      A. No.                                                   20   disciplinary action?
21      Q. So you would rely on the court filings to             21     A. Yes.
22    accurately reflect when you filed the Title 7 lawsuit,     22     Q. Okay. And when did you receive corrective
23    correct?                                                   23   disciplinary action?
24      A. That and my attorneys, yes.                           24     A. I didn't even know it was a correction until we
25      Q. Have you filed any other administrative claims        25   had one of the depositions, but something was filed with

                                                                                            12 (Pages 42 to 45)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 13 of 25 PageID 1400
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 46                                                         Page 48
 1    HR in reference to e-mail "etiquacy."                      1     Q. Do you understand that you are an at-will
 2      Q. Let me show you what's marked as Exhibit 14 to        2   employee?
 3    your deposition.                                           3     A. I'm what?
 4          (Exhibit 14 marked for identification.)              4     Q. An at-will employee.
 5    BY MS. DYSON:                                              5     A. No.
 6      Q. Do you recognize this document?                       6     Q. You don't have an employment agreement, do you?
 7      A. I do.                                                 7     A. I have an agreement, yes.
 8      Q. And what is it?                                       8     Q. And does the agreement provide that you will be
 9      A. It's talking about the e-mails and the tone and       9   employed for a certain period of time?
10    messaging and the contents.                               10     A. No.
11      Q. Is this the letter that you were just referring      11     Q. That you could be terminated at any time?
12    to?                                                       12     A. I guess I could. I don't really know.
13      A. Yes, it is.                                          13     Q. Do you understand you could resign at any time?
14      Q. In this letter from Mr. Jensen, at the very end      14     A. Yes.
15    he explains that the failure to maintain a professional   15     Q. Okay.
16    and respective posture may lead to disciplinary action,   16     A. We have noncompetes. I don't know if that's what
17    correct?                                                  17   you're talking about.
18      A. Yes.                                                 18     Q. Sure. What I'm talking about is that no one has
19      Q. So was this disciplinary action?                     19   guaranteed you that you are going to be employed for an
20      A. Was this in itself? I would assume so.               20   X term of years?
21      Q. Okay. Did it have any impact on your employment?     21     A. They don't guarantee it, but it's like if you are
22      A. No, not really.                                      22   within your numbers forecast-wise, we get evaluations
23      Q. Are you aware of any other corrective discipline     23   quarterly, so --
24    action that you received?                                 24     Q. But there's no promise of continued employment?
25      A. I was on a -- with PSS I was on a 90-day             25     A. No.
                                                  Page 47                                                         Page 49
 1    corrective-something-or-other. I'm not sure. It was a      1     Q. Correct?
 2    long time ago.                                             2     A. No.
 3       Q. Was that related to your performance?                3     Q. Is that correct?
 4       A. Yes.                                                 4     A. That's correct.
 5       Q. So a performance improvement plan?                   5     Q. Okay. And just like you can freely leave your
 6       A. Right.                                               6   employment at any time you want to leave your
 7       Q. You have 90 days to improve your performance?        7   employment?
 8       A. That's what it was.                                  8     A. That's right.
 9       Q. How long ago was that?                               9     Q. Do you recall signing a confidentiality agreement
10       A. Long time ago. I remember where it was. I think     10   when you worked for Physician Sales & Service?
11    it was in Starbucks or Panera Bread and with Tom          11     A. I do.
12    Fitzgerald and Steve Shaverling.                          12     Q. Let's mark this as Exhibit 15 to your deposition.
13       Q. And how many of those performance improvement       13        (Exhibit 15 marked for identification.)
14    plans were you placed on?                                 14   BY MS. DYSON:
15       A. One.                                                15     Q. Do you recognize this document?
16       Q. And can you give me an approximate -- how many      16     A. Yes.
17    years ago you received that performance improvement       17     Q. What is it?
18    plan?                                                     18     A. Confidentiality agreement.
19       A. Let's see. Let's say maybe between 15, 17 years     19     Q. That you signed?
20    or something.                                             20     A. That's my signature.
21       Q. Okay. And other than that performance               21     Q. And what did you agree to do in this
22    improvement plan and the letter that's Exhibit 14 to      22   confidentiality agreement?
23    your deposition, have you received any other corrective   23     A. That I will keep all the secrets and sales
24    disciplinary action during your employment?               24   information confidential.
25       A. Not that I know of.                                 25     Q. Okay. Did you understand that this agreement

                                                                                           13 (Pages 46 to 49)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                   bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 14 of 25 PageID 1401
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 50                                                          Page 52
 1    continued throughout your employment?                      1     A. Since the beginning, '94.
 2      A. Yes.                                                  2     Q. You said that previously you used to have an
 3      Q. You understand that even today you're required to     3   assigned territory. So was that when you worked for a
 4    keep confidential sales information?                       4   different company?
 5      A. Oh, yeah, yeah.                                       5     A. The only time I had, like, boundaries and kept
 6      Q. And that you could be terminated for disclosing       6   within the boundaries would have been when I was with
 7    sales information?                                         7   Durfulauer.
 8      A. Yes.                                                  8     Q. So since 1994 you could sell wherever you could
 9      Q. Did you provide to your attorney sales                9   find business?
10    information in this case?                                 10     A. Pretty much.
11             MR. HELWIG: Object to the form. And I'm          11     Q. And do you know whether the other commissioned
12       going to direct you not to answer.                     12   sales representatives who report to Mr. Jensen are paid
13      A. Okay.                                                13   on the same formula that you're paid on?
14    BY MS. DYSON:                                             14     A. We have Account Executives 1 and 2, and I
15      Q. Do you understand that your attorney provided to     15   understand I'm one of them.
16    the Florida Commission on Human Relations sales data      16     Q. Okay.
17    related to PSS or McKesson?                               17     A. We have always referred to ourselves as account
18      A. Peter?                                               18   managers, not account executives.
19             MR. HELWIG: The question is do you               19     Q. Okay.
20       understand and that's all.                             20     A. McKesson just recently gave us those titles. But
21      A. Yes.                                                 21   they do designate -- one set has -- we call them "wheel
22             MR. HELWIG: You can go ahead and answer          22   reps," which they have a salary, car, expenses, and they
23       that.                                                  23   do get bonuses for certain things. But we're total
24    BY MS. DYSON:                                             24   commission.
25      Q. Even though you had a confidentiality agreement,     25     Q. So there's two types of representatives that
                                                  Page 51                                                          Page 53
 1    there was sales information that was provided to the       1   report up to Mr. Jensen: One is referred to
 2    Florida Commission on Human Relations, correct?            2   colloquially as wheel reps --
 3      A. Yes.                                                  3     A. Mmm-hmm.
 4            MS. DYSON: Let's take a break.                     4     Q. -- and the other is -- what are they referred to
 5           (Break from 10:18 a.m. to 10:26 a.m.)               5   as?
 6    BY MS. DYSON:                                              6     A. Full commission reps.
 7      Q. Ms. van Hoek, during your employment and as it        7     Q. Full commission reps. And the other full
 8    continues today, do you understand that you receive 100    8   commission reps, are they compensated based on the same
 9    percent commissions on sales?                              9   formula that you're compensated on?
10      A. Yes.                                                 10     A. Yes.
11      Q. Okay. You're not salaried in any way?                11     Q. Do you have a compensation plan that applies to
12      A. No.                                                  12   you and the other full commission reps?
13      Q. And have never been a salaried sales rep?            13     A. Correct.
14      A. When Physician Sales & Services first hired me, I    14     Q. And in terms of the accounts that you bring in,
15    was -- had a guarantee.                                   15   are you given specific assigned accounts?
16      Q. You had a guarantee?                                 16     A. Given?
17      A. For a year.                                          17     Q. Mmm-hmm.
18      Q. Okay. That being said, it means that whatever        18     A. We go out, we get the business, and we really
19    sales you bring in, that's what you're compensated on?    19   don't get given accounts.
20      A. Correct.                                             20     Q. Right. So --
21      Q. Do you have an assigned territory?                   21     A. If you do, it's very nice.
22      A. We used to have cookie-cutter territories. Now       22     Q. Okay. So neither McKesson or PSS says you,
23    we don't. It's wherever we can get business.              23   Ms. van Hoek, here's your list of accounts; go sell to
24      Q. And how long has that been the case that you         24   those businesses?
25    don't have an assigned territory?                         25     A. No.

                                                                                            14 (Pages 50 to 53)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 15 of 25 PageID 1402
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 54                                                        Page 56
 1      Q. Okay.                                                 1     Q. So automatically that would be your account going
 2      A. I've cultivated my own.                               2   forward?
 3      Q. And that would be the same with the other sales       3     A. Correct.
 4    representatives? They've all cultivated their own          4     Q. And if the -- can a customer who doesn't have a
 5    business, correct?                                         5   relationship with a representative, can they get orders
 6      A. Correct.                                              6   and services through McKesson or PSS?
 7      Q. The other full commission sales representatives?      7     A. Meaning if someone just calls in and wants to set
 8      A. Right.                                                8   up an account or buy product?
 9      Q. And when -- can you take me through the process       9     Q. Mmm-hmm.
10    of cultivating an account, a new account?                 10     A. Yeah. I mean, that happens, I think, a lot where
11      A. A new one?                                           11   they call in and ask to have an account set up. And at
12      Q. Mmm-hmm.                                             12   that point, those accounts are referred to the sales
13      A. Well, for instance, I received a phone call from     13   manager, and the sales manager determines who gets those
14    a physician, and actually his wife, and they said they    14   accounts. I understand that the wheel reps have first
15    were new in the area and they wanted to set up an         15   dibs on accounts now.
16    account with McKesson for medical supplies.               16     Q. Okay. So when someone calls in to customer
17      Q. Okay.                                                17   service, doesn't have a relationship with a
18      A. And then I go and I visit with the account and       18   full-commissioned rep and says I need, you know,
19    find out what their needs are, and I give them a credit   19   supplies, and then goes it to the sales manager, and the
20    application and they fill that out either on paper or     20   sales manager would assign it out, but they give
21    they can do it online and provide their licenses, and     21   preference to the wheel reps?
22    then those accounts are set up.                           22     A. Correct.
23      Q. Okay. And is there a place on that credit            23     Q. Same process that existed at PSS?
24    application for them to designate you as the              24     A. Pretty much.
25    representative?                                           25     Q. When you say that you believe it happens a lot,
                                                   Page 55                                                        Page 57
 1      A. Yes.                                                  1   that customers call in without having an affiliation
 2      Q. On the online application and the paper               2   with a fully-commissioned rep, what does "a lot" mean?
 3    application?                                               3     A. It's just a term. I mean, I'm sure -- I'm not in
 4      A. I believe the online has it too.                      4   customer service, so I wouldn't know the amount.
 5      Q. Okay. And when the -- when you say the accounts       5     Q. Okay. So you don't know what percentage of the
 6    are set up, who sets up those accounts?                    6   accounts are opened by a customer calling customer
 7      A. Someone in corporate.                                 7   service --
 8      Q. Okay. And when the -- that paperwork comes in,        8     A. Let's say it's not unusual for that to happen.
 9    is that account your account?                              9     Q. We are interrupting each other, so let me restart
10      A. Normally.                                            10   the question. So you don't know what percentage of
11      Q. Does someone have to assign it to you?               11   accounts are opened as a customer calling in to customer
12      A. If there is a dispute of whether maybe another       12   service versus having a relationship with a commissioned
13    rep said I've already been in there, something like       13   rep and then submitting their credit application?
14    that.                                                     14     A. No.
15      Q. Then the account --                                  15     Q. And you said it is not unusual. What's the basis
16      A. Then it goes to -- the sales manager would make      16   for that statement?
17    that determination.                                       17     A. Well, there's advertising online that McKesson
18      Q. So if there's a dispute as to who owns that          18   does with our phone number, and they'll call in to that
19    account, the sales manager makes that decision?           19   800 phone number.
20      A. Correct.                                             20     Q. Okay. But you don't know what number of times
21      Q. If there is no dispute, who makes that decision?     21   people call that?
22      A. It's just left the way that it is. I don't know      22     A. I have no idea.
23    that anyone makes the decision.                           23     Q. Okay. Do you recall when you started reporting
24      Q. It's automatic?                                      24   to Mr. Jensen?
25      A. It's automatic.                                      25     A. Let's see. 2013 we were acquired by McKesson. I

                                                                                           15 (Pages 54 to 57)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 16 of 25 PageID 1403
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                    Page 58                                                        Page 60
 1    don't know exactly the date. Beginning part of the          1     Q. Do you understand that the way the sales manager
 2    year, I believe.                                            2   is compensated is based on performance of the sales
 3      Q. Okay.                                                  3   team?
 4      A. And my sales leader at the time was Carlos             4     A. Correct.
 5    Xiques, and he was my sales leader for a while and          5     Q. So your sales roll up to Mr. Jensen?
 6    there -- I mean, we were all -- first we were -- one day    6     A. Correct.
 7    we were competitors, and the next day we were, like --      7     Q. And when you worked for Mr. Xiques, your sales
 8    they were family. That's kind of a hard transition for      8   rolled up to Mr. Xiques?
 9    a lot of people to make.                                    9     A. Correct.
10      Q. Sure.                                                 10     Q. So if you lose an account or you lose sales,
11      A. So Paul and Carlos worked very close together,        11   Mr. Jensen losses sales and losses that account,
12    and I believe that they were trying to figure out what     12   correct?
13    teams. And I don't know if they were using, like, areas    13     A. Correct. Well, not necessarily unless it was
14    that were more convenient for the sales leaders. I'm       14   assigned to another one of his reps.
15    not sure how they did that. But at that time, shortly      15     Q. Okay. But if it's assigned to someone on a
16    after, I was assigned to Paul Jensen.                      16   different team --
17      Q. And did you understand that Carlos Xiques -- he       17     A. Then he would not.
18    came from PSS, correct?                                    18     Q. Okay. Do you know if Craig Williams ever
19      A. Correct.                                              19   reported to Mr. Jensen?
20      Q. And he was the sales leader over the same             20     A. No, he did not.
21    geographic area of west Florida as Paul --                 21     Q. So when the account assignment decision was made
22      A. We -- yes.                                            22   on the Access account, Mr. Williams didn't report to
23      Q. Wait. Hold on.                                        23   Mr. Jensen, correct?
24      A. I'm sorry.                                            24     A. No.
25      Q. I know -- let me finish asking the question. So       25     Q. So Mr. Williams' sales rolled up to his manager,
                                                    Page 59                                                        Page 61
 1    Carlos Xiques at PSS before the acquisition, was over    1      correct?
 2    the same geographic area as Paul Jensen was at McKesson? 2        A. Correct.
 3      A. Yes.                                                3        Q. And do you know who his manager was?
 4      Q. And they were competitors?                          4        A. Alex Loisey.
 5      A. Yes.                                                5        Q. I think it's Loisey.
 6      Q. Okay. And so then when the acquisition happens      6        A. Loisey.
 7    and the teams need to merge, then some people stayed     7        Q. And it's Alexandra?
 8    with Carlos and some people went to Paul Jensen and some 8        A. Alexandra, yeah.
 9    McKesson people from Paul Jensen's team went to Carlos? 9         Q. Do you know her?
10      A. Correct.                                           10        A. Yes.
11      Q. So it went both ways?                              11        Q. Okay. Is she a female sales manager?
12      A. Yes.                                               12        A. Yes.
13      Q. And you don't know how those decisions were made, 13         Q. And so when the decision was made to allow
14    correct?                                                14      Mr. Williams to keep certain ship-tos under Access,
15      A. No.                                                15      those accounts then rolled up to Ms. Loisey, right?
16      Q. It's correct that you don't know.                  16        A. Correct.
17      A. It is correct that I don't know.                   17        Q. So Mr. Jensen lost those sales as well, correct?
18      Q. So then you started reporting to Mr. Jensen        18        A. I believe I was still under Carlos at that point.
19    sometime in 2013, then?                                 19      I'm not sure, but it was a transition period.
20      A. Yes, I believe so.                                 20        Q. Okay. I mean, if you reported to Mr. Xiques, he
21      Q. And you don't recall the specific date?            21      would have lost those sales --
22      A. Hmm-mmm.                                           22        A. Correct.
23      Q. Would you rely on company records to reflect       23        Q. -- when it went to Mr. Williams and Ms. Loisey?
24    that?                                                   24        A. Correct.
25      A. Sure.                                              25        Q. Now, Mr. Jensen -- as it exists today, you still

                                                                                            16 (Pages 58 to 61)
                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 17 of 25 PageID 1404
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
      CONFIDENTIAL                               Page 62                      CONFIDENTIAL                       Page 64
 1    have the Access account, correct?                      1       A. Correct. From my knowledge, yeah.
 2      A. I have the bill-to account.                       2       Q. And from your knowledge, which is all we can ask
 3      Q. Okay. Do you know how many ship-to accounts are 3       about today --
 4    under Access?                                          4       A. Active accounts, yeah.
 5      A. There's under 100.                                5       Q. Active ship-to accounts?
 6      Q. Okay. And do you know how many ship-tos           6       A. Right.
 7    Mr. William has?                                       7       Q. And then you own the rest of those ship-to
 8      A. At this point five or six maybe.                  8     accounts, correct?
 9      Q. Okay. And is Ms. Laura Carmen, now Capriotti,     9       A. Correct.
10    still involved in the Access account?                 10       Q. And you own the bill-to account, correct?
11      A. Yes.                                             11       A. Correct.
12      Q. And do you know how many ship-to locations she 12         Q. Does Mr. Anderson, Mr. Williams, Ms. Hosley, or
13    has?                                                  13     Ms. Capriotti own any of the bill-tos?
14      A. I would assume about the same amount.            14       A. There is only -- well, there's two bill-tos. One
15      Q. Five to six?                                     15     is the Access-owned and one is the IPA portion of their
16      A. Five to six.                                     16     business.
17      Q. Okay. And is there anyone else that's involved   17       Q. Who owns those bill-tos?
18    from a representative perspective?                    18       A. Me.
19      A. Michelle Hosley.                                 19       Q. Now, Mr. Jensen as the sales manager -- well, let
20      Q. And do you know how many ship-tos Michelle Hosley20     me ask you a different question first. Are you
21    has?                                                  21     considered the lead representative on the Access
22      A. About five or six or maybe four or five.         22     account?
23      Q. Okay. So between Ms. Hosley, Ms. Carmen, now 23           A. Yes.
24    Capriotti, and Mr. Williams, they have about 15       24       Q. As the lead representative on the Access account
25    ship-tos?                                             25     who reports to Mr. Jensen, is he the lead sales manager
          CONFIDENTIAL                           Page 63                CONFIDENTIAL                             Page 65
 1      A. I'd say 15, maybe 20.                               1   on the Access account?
 2      Q. Fifteen to 20 ship-tos?                             2      A. He's the only sales manager. Well, no, you're
 3      A. Fifteen to 20.                                      3   right. Craig has Loisey. We call her Alex.
 4      Q. And you said there's 100 ship-tos?                  4      Q. Okay. Okay. So let's call her Ms. Loisey for
 5      A. Under. There's probably 80.                         5   the purpose of this deposition because that's the only
 6      Q. Eighty ship-tos?                                    6   way I know.
 7      A. Mmm-hmm.                                            7      A. Okay. Ms. Loisey.
 8      Q. And so other than the 15 or 20 that are assigned    8      Q. I don't know if that's how you say it.
 9    to Mr. Williams, Ms. -- I'm going to call her            9      A. I don't either.
10    Ms. Capriotti --                                        10      Q. We're going to do it this way.
11      A. Sure.                                              11      A. Okay.
12      Q. -- and Ms. Hosley, you own the rest of the         12      Q. So Ms. Loisey is the sales leader over
13    ship-tos, correct?                                      13   Mr. Williams?
14      A. Todd Anderson owns one of them.                    14      A. Right.
15      Q. Okay. So Mr. Anderson owns one?                    15      Q. But Mr. Jensen is the primary sales manager on
16      A. Mmm-hmm. And when you have a ship-to, it's just    16   this account, correct?
17    so hard to say. You might have a ship-to that does      17      A. Yes.
18    $2,000 a year. You might have a ship-to that does       18      Q. And so he answers all of the questions as it
19    $20,000 a year. So --                                   19   relates to those that are required to be answered by the
20      Q. Okay. But what I'm trying to understand are the    20   sales manager?
21    number of accounts.                                     21      A. Yes.
22      A. Sure.                                              22      Q. Even over those issues that Mr. Williams has as
23      Q. Okay. So you -- so including Todd Anderson,        23   it relates to the Access accounts, correct?
24    Mr. Williams, Ms. Capriotti, and Ms. Hosley, they       24      A. Yeah. We control the billing, yes.
25    together own 15 to 20 ship-tos?                         25      Q. And Mr. Jensen doesn't receive any compensation

                                                                                         17 (Pages 62 to 65)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                  bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 18 of 25 PageID 1405
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019

                   CONFIDENTIAL                    Page 66                                                         Page 68
 1    from the sales that Mr. Williams completes on the Access    1   period of time, and there really -- anything hasn't
 2    account, correct?                                           2   happened at Florida Medical since then.
 3      A. I don't believe so.                                    3     Q. Okay. So at the time that Mr. Jensen made the
 4      Q. Okay. And Todd Anderson, do you know who he            4   decisions of the Florida Medical Clinic, Mr. Brady did
 5    reports to?                                                 5   not report to Mr. Jensen, correct?
 6      A. Jensen.                                                6     A. Correct.
 7      Q. And Michelle Hosley, who does she report to?           7     Q. So whatever sales Mr. Brady received as a result
 8      A. Mr. Jensen.                                            8   of the Florida Medical Clinic account, Mr. Jensen did
 9      Q. And Ms. Capriotti, who does she report to?             9   not receive any compensation from those, correct?
10      A. Mr. Jensen.                                           10     A. Correct.
11      Q. And is Ms. Capriotti one of those wheel reps that     11     Q. The Dr. Randolph Knight account, that assignment
12    you referred to earlier?                                   12   decision was made in August of 2014?
13      A. She is.                                               13     A. That sounds right.
14      Q. What about Ms. Hosley?                                14     Q. Okay. So sometime in 2014?
15      A. She's a commissioned rep.                             15     A. Yes.
16      Q. She's a fully-commissioned rep?                       16     Q. We'll get into details with documents.
17      A. As far as I know, yes.                                17     A. Yeah. A lot of dates.
18      Q. When you -- before the acquisition by McKesson in     18     Q. Sometime in 2014 that account decision was made?
19    2013, when you were reporting to Mr. Xiques, was Clint     19     A. Right.
20    Brady on your team?                                        20     Q. And Mr. Brady was the one that was assigned that
21      A. Yes.                                                  21   account, correct?
22      Q. You and Mr. Brady both reported to Mr. Xiques?        22     A. When he left Florida Medical Clinic, yes. I
23      A. Yes.                                                  23   mean, Florida Hospital Physician Group.
24      Q. And after the acquisition and after you moved to      24     Q. Okay. When Dr. Knight left Florida Hospital
25    Mr. Jensen's team, did Mr. Brady move with you to          25   Physician Group?
                                                   Page 67                                                         Page 69
 1    Mr. Jensen's team?                                          1     A. Correct.
 2      A. No, not to my knowledge.                               2     Q. That's the account assignment issue that we're
 3      Q. Do you know who he -- Mr. Brady reports to today?      3   talking about in this case, right?
 4      A. Well, there was a Brian Nehr in between, but he        4     A. Yes.
 5    now reports to Mr. Jensen.                                  5     Q. Okay. At the time that that account was assigned
 6      Q. And do you know when that started?                     6   to Mr. Brady, Mr. Brady did not report to Mr. Jensen,
 7      A. I believe he was a sales leader for a couple of        7   correct?
 8    years. It was shortly after. He took Carlos's               8     A. He did not.
 9    position.                                                   9     Q. So whatever sales commissions that -- or whatever
10      Q. And when you say "he," you're referring to Brian      10   sales that Mr. Brady accomplished with Dr. Knight did
11    Nehr?                                                      11   not roll up to Mr. Jensen, correct?
12      A. Brian Nehr.                                           12     A. Correct.
13      Q. Okay. So do you know when Mr. Brady moved to          13     Q. And did you understand who was responsible for
14    Mr. Jensen's team?                                         14   making that account assignment decision as it related to
15      A. This was fairly recently.                             15   Dr. Knight?
16      Q. Okay. Would you rely on the company records to        16     A. Paul Jensen and Carlos Xiques had conversations,
17    accurately reflect that date?                              17   I understand, and I think it was a joint decision.
18      A. Yes.                                                  18     Q. Do you know that or are you getting that
19      Q. Now, the Florida Medical Clinic account, were         19   information from someone else?
20    some of the account assignment decisions related to        20     A. Through the e-mails, it implied that.
21    Florida Medical Clinic made by Mr. Jensen?                 21     Q. Did you understand that?
22      A. Yes.                                                  22     A. And Carlos, I think, ended up making the final
23      Q. And at the time that Mr. Jensen made those            23   decision, which happened much later in November, I
24    decisions, did Mr. Brady report to Mr. Jensen?             24   think. It took a long time to make that decision.
25      A. Mr. Jensen's only been over Clint Brady a short       25     Q. Did you understand that when -- let me back up.

                                                                                            18 (Pages 66 to 69)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 19 of 25 PageID 1406
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 70                                                         Page 72
 1    Did you understand that Dr. Knight's office called the      1     Q. And who does he report to?
 2    McKesson customer service line and asked for supplies?      2     A. Paul Jensen.
 3      A. I do not know that.                                    3     Q. And when did he start reporting to Mr. Jensen?
 4      Q. Do you know who was -- who made the initial            4     A. I don't know.
 5    account assignment decision as it relates to Dr. Knight?    5     Q. Would you rely on the company records to
 6      A. I mean, it had to be Carlos Xiques, but I have no      6   accurately reflect that?
 7    proof of that.                                              7     A. Yes.
 8      Q. All I'm asking is what your knowledge is, and          8     Q. Now, I want to talk about the Access account,
 9    that's all I want to know. If you don't have that           9   that type of shared account just in a general sense
10    knowledge, you don't have that knowledge. It's             10   right now. Do you understand that there are some
11    perfectly fine.                                            11   accounts within McKesson and that existed with PSS that
12      A. Mmm-hmm.                                              12   there are multiple representatives that service one
13      Q. Now, at the time, though, that Mr. Xiques made        13   account?
14    that decision, you were not on his team, correct?          14     A. Yes.
15      A. That is correct.                                      15     Q. And Access is an example of that account?
16      Q. Now, the Florida Hospital Physician Group             16     A. Yes.
17    account, do you recall when that account assignment        17     Q. And when you have a shared account, there is one
18    decision was made?                                         18   lead representative for that account, correct?
19      A. For the whole group?                                  19     A. Yes.
20      Q. Well, let's first start -- there was some             20     Q. And in the instance of Access, that would be you?
21    decision made between -- let me rephrase.                  21     A. Right.
22         There was some decision made regarding the            22     Q. And as a result of being the lead representative
23    Florida Hospital Physician Group in 2014; is that          23   or really the owner of the bill-to, if there were any
24    correct?                                                   24   new accounts opened, any new ship-to locations that are
25      A. Some decisions made?                                  25   opened within that account, that typically would go to
                                                   Page 71                      CONFIDENTIAL                       Page 73
 1      Q. Mmm-hmm. Regarding the account assignment.             1   you as the bill-to, correct?
 2      A. What specifically? I don't know what you're            2     A. As long as it's an account that doesn't already
 3    asking.                                                     3   have a rep attached to it. I mean, there could be a
 4      Q. Sure. Sure. So in 2014, was there a decision           4   doctor's office that joins the group that currently is
 5    made that you and Mr. Brady would be the representatives    5   in -- is a customer of McKesson and has a sales rep
 6    who would work the Florida Hospital Physician Group         6   attached to it. That would -- they would attach to it,
 7    account --                                                  7   but then they would hook up to the bill-to.
 8      A. Yes.                                                   8     Q. Okay. So Dr. Smith -- let's just give an
 9      Q. -- going forward?                                      9   example. Dr. Smith is out there practicing urology on
10      A. Yes.                                                  10   his own, and he's using Clint Brady as his account
11      Q. Okay. And at the time that that decision was          11   manager for McKesson, and he's purchasing supplies.
12    made, was Mr. Brady on Mr. Jensen's team?                  12        Dr. Smith decides it would be better if he hooks
13      A. No.                                                   13   up with Access Healthcare Group. So then Dr. Smith
14      Q. And Mr. Jensen, like you, didn't get any credit       14   comes into the Access Healthcare Group as a ship-to
15    for the sales that Mr. Brady made, correct?                15   location?
16      A. That's correct.                                       16     A. Correct.
17      Q. Now, since Mr. Brady has joined Mr. Jensen's          17     Q. And then Clint Brady would continue to service
18    team, now reports to Mr. Jensen, do you challenge any      18   that ship-to location, correct?
19    account assignment decision that Mr. Jensen has made       19     A. That is not correct.
20    with respect to Mr. Brady?                                 20     Q. Okay. So what is the instance that you're
21      A. I don't think so.                                     21   telling me about when you said that someone who is
22      Q. Do you know who Mark Rainville is?                    22   already being serviced by McKesson?
23      A. I do.                                                 23     A. Well, like Todd Anderson. Up until recently he
24      Q. Who is he?                                            24   did not have an account with Access, and one of his
25      A. He is a commissioned rep.                             25   doctors joined the group.

                                                                                            19 (Pages 70 to 73)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 20 of 25 PageID 1407
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 74                        CONFIDENTIAL                      Page 76
 1      Q. Okay.       CONFIDENTIAL                               1     Q. And your decisions impact the other
 2      A. So he gets credit for that particular ship-to,         2   representatives that are on that account, correct?
 3    but once they join the Access group, they've been asked     3     A. That is correct.
 4    not to call on that particular location.                    4     Q. And this process that we have described with you
 5      Q. Okay. But he still gets the sales credit for           5   being the bill-to owner, is that the same process that's
 6    that?                                                       6   used for all of the shared accounts, to your knowledge?
 7      A. Correct.                                               7     A. Say it again.
 8      Q. But -- so now let's go to a different example.         8     Q. Sure. Sure. There are other shared accounts
 9    Dr. Smith, let's say, newly out of medical school is now    9   within McKesson, correct?
10    wanting to join the Access Healthcare Group. No            10     A. Yes.
11    affiliation with anyone else before, new ship-to           11     Q. And this process where the bill-to owner does the
12    locations created.                                         12   customer service on the account, the accounting on the
13      A. Correct.                                              13   account, and sets the pricing, that's the same process
14      Q. Those sales then go to you as the bill-to owner,      14   that's used for all the shared accounts, correct?
15    correct?                                                   15     A. Yes. But like, for instance, with Tower
16      A. Correct.                                              16   Diagnostic, I call on my ship-to accounts, and I'm the
17      Q. What are your -- as the bill-to owner of a lead       17   one that's setting up the labels. I'm the contact
18    account rep on an account, a shared account, what are      18   person for the administrators of those ship-to
19    your job duties and responsibilities?                      19   communications.
20      A. Well, like recently they're placing their orders      20     Q. Do you know if that works the same way for any
21    online, so they go through our web portal. They place      21   other accounts?
22    their orders. Their orders go pending the super user,      22     A. Yes.
23    which is one of the managers with Access Healthcare.       23     Q. Okay. And other accounts that are not assigned
24         And right now we're setting all of the accounts       24   to you?
25    up with scan manager, which is a device where you scan     25     A. Yes.

                     CONFIDENTIAL                  Page 75                             CONFIDENTIAL                 Page 77
 1    the bar codes like you see in the grocery stores. So        1     Q. And whose accounts does it work that same way
 2    we're labeling all the shelves. So it's a very              2   for?
 3    time-consuming process of going in and labeling -- I        3     A. The scenario I just told you?
 4    mean, a lot of the accounts it took a complete day to       4     Q. Yeah.
 5    just put the labels on the shelf. That has to be done       5     A. Tower Diagnostic, Concentra.
 6    for all of them. We have another wave of ten more that      6     Q. Any other accounts that you can think of?
 7    we're going to do that to.                                  7     A. That's all I can think of.
 8         So I pretty much take the lead on it. Paul             8     Q. Okay. Do you know if the -- why the Access
 9    recently asked the reps that are being paid for those       9   account is set up the way it is where the ship-tos are
10    ship-tos to help.                                          10   not doing all of the customer service work like you do
11      Q. Okay.                                                 11   on the Tower Diagnostic account?
12      A. Okay.                                                 12     A. Say that again.
13      Q. Any other job duties and responsibility that you      13     Q. Sure. Do you know if the customer expressed a
14    have as the lead rep or the owner of the bill-to?          14   preference --
15      A. Gosh, anything to do with accounting, anything to     15     A. Yes.
16    do with pricing, anything to do with -- I mean, I'm in     16     Q. -- of just wanting you to handle all of the
17    constant contact with the purchasing agents.               17   customer service issues regarding the account?
18      Q. And as the bill-to owner and the lead                 18     A. Absolutely.
19    representative, you set the pricing on the account?        19     Q. And that has been agreed to by McKesson as well,
20      A. I do somewhat. They're a part of a GPO called         20   correct?
21    HealthTrust and those are set prices.                      21     A. Yes.
22      Q. But for the prices for which you would -- a           22     Q. Do you know if Tower Diagnostic made that same
23    representative would have discretion, you have that        23   request?
24    discretion?                                                24     A. No.
25      A. Yes. Yes, I do.                                       25     Q. So in this case, as I understand it, you're

                                                                                            20 (Pages 74 to 77)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                     bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 21 of 25 PageID 1408
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                    Page 78                                                        Page 80
 1    bringing two claims. One, you allege that you have been     1     A. Correct.
 2    discriminated against because of your gender, and, two,     2     Q. So you contend that the decision to assign -- or
 3    you believe that you have been retaliated against for       3   the account assignment decision with respect to Florida
 4    engaging in protected activity?                             4   Medical Clinic was discriminatory because they --
 5      A. Correct.                                               5   because there was not a concession to the customer's
 6      Q. Do I have those two claims correct?                    6   request for a single representative. Did I get that?
 7      A. Yes.                                                   7     A. Correct.
 8      Q. Okay. So as I mentioned at the beginning, the          8     Q. And you don't know whether there are any other
 9    purpose of this deposition is to understand the basis       9   male representatives who had an account where a request
10    for those claims.                                          10   was made for a single representative and that was
11      A. Okay.                                                 11   denied, correct?
12      Q. So I want to start first with your claim of           12     A. Not specifically, no.
13    discrimination. As I understand it from reading your       13     Q. Okay. Is there any other basis for which you
14    complaint, one of the -- let me say it a different way.    14   contend the Florida Medical Clinic account assignment
15         You allege in this case that one of the instances     15   was discriminatory?
16    of discrimination is the assignment of the Florida         16     A. Any other --
17    Medical Clinic account; is that correct?                   17     Q. Basis.
18      A. Correct.                                              18     A. -- basis?
19      Q. Okay. When was that account-assignment decision       19     Q. Mmm-hmm.
20    made that you contend was discriminatory?                  20     A. I mean, when a customer has such a dislike for a
21      A. 2012.                                                 21   specific sales rep and specifically asks not to have
22      Q. Let me show you what's marked as Exhibit 16 to        22   that person as a representative, that amazes me. Still
23    your deposition.                                           23   does.
24           (Exhibit 16 marked for identification.)             24     Q. Okay.
25    BY MS. DYSON:                                              25     A. I wouldn't want to be attached to an account

      CONFIDENTIAL (LINES 1-8)                      Page 79                     CONFIDENTIAL                       Page 81
 1      Q. And before we get into this exhibit, tell me why       1   where someone despised me.
 2    you believe that the assignment of the Florida Medical      2     Q. And do you understand that there could be a
 3    Clinic account is -- was a discriminatory assignment.       3   business reason for why Mr. Brady was -- continued to be
 4      A. Any time a customer requests -- I've heard it on       4   attached to that account?
 5    our sales calls; I've heard it from the managers up in      5     A. No.
 6    corporate. The customer should be able to dictate how       6     Q. Do you understand that Mr. Jensen communicated to
 7    they want their account handled and who they want it        7   the client that they couldn't have a single
 8    handled by.                                                 8   representative unless they had an exclusive agreement
 9      Q. And are you aware of other instances where the         9   with --
10    account has made a request to have a specific              10     A. I do, yes.
11    representative and that request has been denied?           11     Q. Let me finish asking my question. Do you
12      A. For me?                                               12   understand that Mr. Jensen made it clear to the customer
13      Q. For anyone.                                           13   that they could not have a single representative unless
14      A. For me, Florida Medical Clinic and Access             14   they agreed to an exclusive account with McKesson?
15    Healthcare.                                                15     A. I don't know if he specifically said it to the
16      Q. But are you aware of any other accounts that          16   customer. He specifically said it to me.
17    applied to other people?                                   17     Q. Okay. And do you understand that that could be a
18      A. Not that I'm aware of.                                18   leverage point to gain more business?
19      Q. Okay. Do you understand that it could be              19     A. Of course.
20    possible that there were other accounts that asked for a   20     Q. Is there any other reason that you contend the
21    single representative and the request was denied?          21   Florida Medical Clinic account could -- was -- the
22      A. I don't know.                                         22   account assignment was discrimination?
23      Q. Because you don't know how every single account       23     A. I really don't know what you're getting at, but
24    works, every account that reports to Mr. Jensen,           24   all I know is that I know instances where an account has
25    correct?                                                   25   asked for one salesperson and it has been -- and it

                                                                                            21 (Pages 78 to 81)
                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 22 of 25 PageID 1409
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019

              CONFIDENTIAL                         Page 82                       CONFIDENTIAL                      Page 84
 1    happened and it was honored.                               1   administrators. So the request was made by one of the
 2      Q. Okay. And what account is that?                       2   administrators who Mark has contact with.
 3      A. Florida Hospital Physician Group.                     3     Q. So Tower Diagnostic made a request for a single
 4      Q. Okay. Do you know how that decision was made?         4   representative, correct?
 5      A. I wasn't in on those conversations, but through       5     A. A single -- no. I mean, they didn't ask to get
 6    e-mails, I was told that that's what the customer          6   rid of me on the ship-tos.
 7    wanted, and they made a decision that it be with a         7     Q. Do you -- do you know that?
 8    person that was local to their home office. And then we    8     A. Yeah, or else I would have been gone.
 9    all lost all ship-tos. I lost a ton of ship-tos.           9     Q. Well, do you know if that request was denied?
10      Q. Both the male and females representatives lost       10     A. I do not.
11    the ship-tos, correct?                                    11     Q. Okay. So let's go back to the Florida Medical
12      A. Mmm-hmm.                                             12   Clinic account and the document which is Exhibit 16 in
13      Q. Okay. And do you know who made that decision?        13   front of you. If we can start at the bottom, like the
14      A. I think it was -- gosh. I can't think of his         14   back page, because you know how e-mails work, right?
15    name. He was one of the -- he handles large accounts.     15        So we'll start with this e-mail on November 27,
16    Dealvarez.                                                16   2012, from Carlos Xiques to you. Do you see that?
17      Q. Mr. Jensen didn't make that decision?                17     A. Yes.
18      A. No.                                                  18     Q. And in this e-mail Mr. Xiques says that "Multiple
19      Q. Mr. Xiques didn't make that decision, correct?       19   folks were working Florida Medical to see if they could
20      A. No.                                                  20   get traction, with the exception of the lab which you
21      Q. Do you know whether that decision was part of a      21   agreed" -- "you control as we agreed." Do you see that?
22    broader issue related to Florida Hospital's acquisition   22     A. Yes, I do.
23    by the Adventist Health System?                           23     Q. And was that accurate? Multiple folks were
24      A. I don't know. All I can do is assume it was for      24   working Florida Medical?
25    reasons of saving money, having one rep. And it's a       25     A. He was telling me right there, yes.
          CONFIDENTIAL                             Page 83                   CONFIDENTIAL                          Page 85
 1    lot -- it's a lot easier to -- for a customer to have      1     Q. And do you know who those folks were?
 2    just one contact person that they have to go to to ask     2     A. I knew one was Clint Brady. Michelle Hosley
 3    questions. It's, like, oh, I don't know if I need to go    3   maybe. I don't know. But she doesn't have any ship-tos
 4    to this one because this one's owned by this one and       4   at the moment.
 5    this is owned by this one. They want one contact           5     Q. So prior to November 27, 2012, did Clint Brady
 6    person.                                                    6   have ship-tos in the Florida Medical Clinic account?
 7         And in the case of Florida Hospital Physician         7     A. Yes.
 8    Group, they did that, and it just happened it was Brian    8     Q. And do you know how many ship-tos he had?
 9    Irish, who is a male, and they did it.                     9     A. Not exactly.
10         And I look at it the same way. I -- my customer      10     Q. Do you have a guess?
11    asked. You're right; they did not sign an exclusive,      11     A. Maybe three. Three, four.
12    but Access Healthcare did.                                12     Q. Do you know how many ship-tos he has today?
13      Q. Okay.                                                13     A. Same number.
14      A. Okay.                                                14     Q. In this e-mail, Mr. Xiques goes on to say that
15      Q. But you don't know the reason why the Florida        15   "Clint has some traction with the purchasing department,
16    Hospital Physician Group was moved to Brian Irish,        16   not the lab, and needs to provide a couple of prices he
17    correct?                                                  17   promised to them." Do you see that?
18      A. No.                                                  18     A. I do.
19      Q. Is that correct?                                     19     Q. Do you know whether Mr. Xiques believed that
20      A. That's correct.                                      20   Mr. Brady had some traction?
21      Q. And do you know if Tower Diagnostic made a           21     A. I don't -- I can't read someone's mind.
22    request for a single sales rep?                           22     Q. So you don't have anything to dispute that
23      A. They were wanting pricing and Mark Rainville was     23   Mr. Xiques believed that, correct?
24    working with a specific administrator who was assigned    24     A. I just know that we found out that that was not
25    the duty of pricing. They have five to six                25   the case. But that Carlos Xiques believed it? He

                                                                                           22 (Pages 82 to 85)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                    bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 23 of 25 PageID 1410
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                    CONFIDENTIAL                   Page 86                                                        Page 88
 1    probably did.                                              1     Q. And you respond back to Mr. Xiques saying that
 2      Q. And he believed that in order for Mr. Brady to        2   you're on the bid list -- you're on the list to bid in
 3    continue with that traction he had to change the main      3   January?
 4    site bill-to, correct?                                     4     A. Correct.
 5      A. I do not understand that at all.                      5     Q. And that is that you were going to be provided a
 6      Q. Well, he says in here "We will need to change the     6   list of supplies in January for which then you could
 7    main site bill-to," correct?                               7   bid?
 8      A. He's saying that but I don't understand why.          8     A. Correct.
 9      Q. Okay. Do you have anything to dispute that            9     Q. That's what that's in reference to?
10    Mr. Xiques, in fact, believed that he needed to change    10     A. On the purchasing part.
11    that bill-to?                                             11     Q. Okay. And you end this by saying, "Like you
12      A. He had no basis for doing -- for believing that.     12   said, not just one person for the entire account."
13      Q. And how do you know that?                            13     A. Where are you reading that?
14      A. Because I was the one working with the purchasing    14     Q. Sure. The last fragment, sentence.
15    department, not Clint Brady, and Carlos Xiques knew       15     A. Of what page?
16    that. Clint Brady had contact with one physician at one   16     Q. Oh, sorry. It's the second e-mail up, so it's on
17    ship-to location and that -- the doctors that are owned   17   Page 684. Bates Number 684. Do you see that?
18    by Florida Medical Clinic do not dictate purchasing.      18     A. Yeah, I do. Yes.
19      Q. Mr. Xiques says here that they need -- "He needs     19     Q. At this point in time, on November 27, 2012,
20    to change the bill-to so Mr. Brady can provide quotes     20   Mr. Steele was not demanding one representative,
21    and pricing." Do you see that?                            21   correct?
22      A. I do.                                                22     A. He always was.
23      Q. In order for Mr. Brady to provide pricing, he has    23     Q. Okay. Throughout the entire time that you dealt
24    to have the bill-to, correct?                             24   with him?
25      A. No. He could have asked me.                          25     A. Yes.

                 CONFIDENTIAL                      Page 87                                                        Page 89
 1      Q. Okay. Then you would have been providing the          1      Q. And that request was never granted, correct?
 2    pricing, not Mr. Brady, correct?                           2      A. That's correct.
 3      A. That's correct.                                       3      Q. And Mr. Steele continued to buy from you either
 4      Q. So Mr. Brady could not provide pricing unless he      4   at PSS or McKesson, correct?
 5    was the bill-to owner, correct?                            5      A. Just using us as a backup. I mean, we get very
 6      A. We do this all the time. It's like if he would        6   little business from him because of this.
 7    have had a list -- which I don't even think he had a       7      Q. Because of what?
 8    list -- if he had a list of five items, why take away      8      A. Because of the lawsuit and because of the way
 9    the whole bill-to when I'm the one specifically or         9   that I've been treated by McKesson.
10    mostly dealing with the purchasing department.            10      Q. What does the lawsuit have to do with the
11      Q. And my question to you, Ms. van Hoek, was            11   purchasing decisions made by Mr. Steele?
12    Mr. Brady couldn't quote the bill-to pricing to the       12      A. Ask me a specific question.
13    customer without being the bill-to owner, correct?        13      Q. Well, you just said that Mr. Steele doesn't
14      A. Correct.                                             14   purchase -- doesn't use McKesson as a sole supplier
15      Q. And Mr. Xiques goes on to say that "The lab          15   because of the lawsuit. What does the lawsuit have to
16    account or accounts, if you have them, all remain under   16   do with Mr. Steele?
17    you and are not impacted;" is that correct?               17      A. Well, Mr. Steele did not know anything about the
18      A. That's what he says.                                 18   lawsuit until just recently when he was talked to.
19      Q. And is that correct --                               19      Q. Who was he talked to by?
20      A. Yes.                                                 20      A. Kathi.
21      Q. -- that they were not impacted?                      21      Q. And what did Mr. Steele say?
22      A. Yes.                                                 22            MR. HELWIG: Objection. Privileged
23      Q. There weren't any ship-tos that were taken away      23       information.
24    from you as a part of that, correct?                      24   BY MS. DYSON:
25      A. That's correct.                                      25      Q. Were you present?

                                                                                           23 (Pages 86 to 89)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                   bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 24 of 25 PageID 1411
                            Hilda Klausina Maria Cornelia Van Hoek
                                        July 12, 2019
                                                   Page 90                      CONFIDENTIAL                        Page 92
                 CONFIDENTIAL
 1      A. No.                                                    1   afterwards. I mean, a day or week after. And he just
 2      Q. Did Mr. Steele provide an affidavit?                   2   said he did not want to see Clint Brady in there again.
 3      A. I don't know.                                          3     Q. But you don't know whether Mr. Brady was, in
 4      Q. Okay. So, again, the -- what does the lawsuit          4   fact, in there, correct?
 5    have to do with Mr. Steele's --                             5     A. Gary Steele told me he was.
 6      A. I --                                                   6     Q. Okay. But you didn't see Mr. Brady there, did
 7      Q. What does the lawsuit have to do with                  7   you?
 8    Mr. Steele's purchasing decisions?                          8     A. No.
 9      A. Nothing.                                               9     Q. Is Mr. Steele the only one that makes purchasing
10      Q. So when did you first start working with              10   decisions for the Florida Medical Clinic account?
11    Mr. Steele?                                                11     A. No.
12      A. It says here 18 years. Before 2012, so it's a         12     Q. How many other people make decisions for the
13    long time ago.                                             13   Florida Medical Clinic account?
14      Q. And since that time Mr. Steele had requested one      14     A. He is the purchasing agent, so when it comes to
15    sales representative?                                      15   the laboratory, the lab staff, they fill out a
16      A. Yes.                                                  16   requisition and those have to be submitted to Gary
17      Q. And that request wasn't granted?                      17   Steele for approval.
18      A. That's right.                                         18     Q. Are there other purchasing agents within Florida
19      Q. Okay. And you acknowledge in this e-mail of           19   Medical Clinic?
20    November 27, 2012, that there are multiple people in the   20     A. He has an assistant, Amy Boyes. B-O-Y-E-S.
21    account?                                                   21     Q. Is there -- are there other purchasing agents
22      A. Yes.                                                  22   that work for Florida Medical Clinic?
23      Q. You also understood from Mr. Jensen that if           23     A. Not that I know of.
24    Mr. Steele signed an exclusive agreement he could have a   24     Q. Do you know who Mr. Steele reports to?
25    single representative, correct?                            25     A. I think it's someone named Alvarez.

            CONFIDENTIAL                           Page 91                                                          Page 93
                                                                                    CONFIDENTIAL
 1      A. Correct.                                               1      Q. Do you know what his title is?
 2      Q. And Mr. Steele never signed an exclusive               2      A. No.
 3    agreement, correct?                                         3      Q. Do you know who Mr. Alvarez reports to?
 4      A. Correct.                                               4      A. Delatorre is the CEO. Joe.
 5      Q. So the next e-mail comes back from Mr. Xiques          5      Q. Do you know if Mr. Delatorre or Mr. Alvarez also
 6    still on the same date of November 27, 2012?                6   have purchasing powers within Florida Medical Clinic?
 7      A. Mmm-hmm.                                               7      A. They are the ones that tell Gary Steele to shop
 8      Q. And he reaffirms that none of the business you         8   it and get the best price that he can for the item, and
 9    had was taken away, correct?                                9   they leave that decision up to Gary Steele, unless it
10      A. That's correct.                                       10   has to do with a large piece of equipment and then they
11      Q. And Mr. Xiques says that Mr. Brady will work with     11   get involved directly.
12    his contact to see if he can move the business forward     12      Q. And the competitor who has the business of
13    for PSS, correct?                                          13   Florida Medical Clinic -- the majority of business for
14      A. Correct.                                              14   Florida Medical Clinic, who is that?
15      Q. Do you know whether Mr. Brady has any contact         15      A. Henry Schein.
16    with Florida Medical Clinic today?                         16      Q. And how long has Henry Schein had the majority of
17      A. I don't think so.                                     17   the Florida Medical Clinic business?
18      Q. And do you know the last time he had any contact      18      A. I would say -- I don't know.
19    with Florida Medical Clinic?                               19      Q. And do you know who the representative is for
20      A. Last time Gary Steele mentioned it -- it's been a     20   Henry Schein that has the connection to Florida Medical
21    long time ago.                                             21   Clinic?
22      Q. And do you know the last time Mr. Brady actually      22      A. Michael Cole.
23    had contact with Florida Medical Clinic?                   23      Q. And does Michael Cole have some connection to
24      A. I just remember him going in there and I had          24   Florida Medical Clinic other than being a
25    visited -- I was visiting the purchasing department        25   representative?

                                                                                            24 (Pages 90 to 93)
                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com

                                                                                                     bfeb07dc-7a36-458f-8d44-dd5b10fc2506
     Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 25 of 25 PageID 1412
                           Hilda Klausina Maria Cornelia Van Hoek
                                       July 12, 2019
                                                  Page 94                                                                   Page 96
 1      A. I don't know.                                        1               CERTIFICATE OF OATH
 2      Q. In this e-mail that's Exhibit 16, the first          2
 3    e-mail that's written by you dated December 1, you        3
 4    reference that -- this is the fourth paragraph. "Gary     4   STATE OF FLORIDA)
 5    P. reminded me of the relationship between Colleen and    5   COUNTY OF HILLSBOROUGH)
 6    Henry Schein." Do you see that?                           6
 7                                                              7
        A. Mmm-hmm.
 8                                                              8
        Q. What's that a reference to?
 9                                                              9     I, SHELLY NORIEGA, RPR, Notary Public, State of
        A. Let me see. It wasn't actually the relationship
                                                               10   Florida, certify that the witness, HILDA KLAUSINA MARIA
10    between Colleen and Henry Schein. It was in reference    11   CORNELIA VAN HOEK, personally appeared before me on July
11    to a company that Henry Schein acquired. Colleen and     12   12, 2019, and was duly sworn.
12    the owner of that company had gone to school together    13
13    and Colleen was the CFO. So she did have a lot of        14     WITNESS my hand and official seal July 22, 2019.
14    influence at the time.                                   15
15      Q. Is she still the CFO?                               16
16      A. No. She got let go.                                 17       _____________________________
17             MS. DYSON: Can we take a break?                          SHELLY NORIEGA, RPR
18           (Break from 11:26 a.m. to 11:38 a.m.)             18       Notary Public, State of Florida
19             MS. DYSON: So this morning, I think it was      19
20        around 11 a.m., the Court entered an order           20
21        temporarily staying the deposition. Therefore we     21
22        will stay the deposition pursuant to the Court's     22
23        order and reconvene later.                           23
24             MR. HELWIG: Agreed.                             24
25             MS. DYSON: I would like to order what's         25

                                                  Page 95                                                                   Page 97
 1    been done so far.                                         1            CERTIFICATE OF REPORTER
 2        MR. HELWIG: We'll order a copy.                       2
 3       (Deposition concluded at 11:38 a.m.)                   3   STATE OF FLORIDA)
 4                                                              4   COUNTY OF HILLSBOROUGH)
 5                                                              5
 6                                                              6     I, SHELLY NORIEGA, RPR, Notary Public, do hereby
                                                                7   certify that I was authorized to and did
 7
                                                                8   stenographically report the foregoing deposition of
 8
                                                                9   HILDA KLAUSINA MARIA CORNELIA VAN HOEK; that a review of
 9
                                                               10   the transcript was not requested; and that the foregoing
10                                                             11   transcript, pages 1 through 95 is a true record of my
11                                                             12   stenographic notes.
12                                                             13
13                                                             14     I FURTHER CERTIFY that I am not a relative, employee,
14                                                             15   or attorney, or counsel of any of the parties' attorneys
15                                                             16   or counsel connected with the action, nor am I
16                                                             17   financially interested in the action.
17                                                             18
18                                                             19     DATED July 22, 2019, at Tampa, Hillsborough County,
19                                                             20   Florida.
20                                                             21
21                                                             22
22                                                             23         ________________________
23                                                                        SHELLY NORIEGA, RPR
24                                                             24         Notary Public
25                                                             25


                                                                                               25 (Pages 94 to 97)
                                           U.S. LEGAL SUPPORT
                                         www.uslegalsupport.com

                                                                                                        bfeb07dc-7a36-458f-8d44-dd5b10fc2506
